 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
                                                    ***
 9                                                            Case No. 2:17-cv-03043-RFB-VCF
     STEPHEN LEE CHOATE,
10                                                              ORDER TO PRODUCE
                         Plaintiff,                         STEPHEN LEE CHOATE, #1138436
11
              v.
12
      ROBERT LANE, et al.,
13
                         Defendants.
14
15
        TO:         MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
16      TO:         JERRY HOWELL, SOUTHERN DESERT CORRECTIONAL CENTER
17                  INDIAN SPRINGS, NV
                    UNITED STATES MARSHAL FOR THE DISTRICT OF
18                  NEVADA AND ANY OTHER UNITED STATES MARSHAL
19
20          THE COURT HEREBY FINDS that STEPHEN LEE CHOATE, #1138436, is
21   presently in custody of the Nevada Department of Corrections, located at Southern Desert
22   Correctional Center, Indian Springs, Nevada.
23          IT IS ORDERED that the Warden of Southern Desert Correctional Center, or his
24   designee, shall transport and produce STEVEN LEE CHOATE, #1138436, to the Lloyd D.
25   George United States Courthouse, 333 Las Vegas Boulevard, South, in LV Courtroom 7C, in Las
26   Vegas, Nevada, on or about Thursday, January 31, 2019, at the hour of 11:00 a.m., to attend
27   the a hearing in the instant matter, and arrange for his appearance on said date as may be ordered
28   and directed by the Court entitled above, until the said STEVEN LEE CHOATE, #1138436, is
 1
 2   released and discharged by the said Court; and that the said STEVEN LEE CHOATE, #1138436,

 3   shall thereafter be returned to the custody of the Warden, Southern Desert Correctional Center,

 4   Indian Springs, NV, under safe and secure conduct.

 5          DATED this 24th day of January, 2019.

 6
                                                _________________________________
 7                                              RICHARD F. BOULWARE, II
                                                UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              Page 2 of 2
